Title: From Benjamin Franklin to Thomas Vernon, 16 January 1770
From: Franklin, Benjamin
To: Vernon, Thomas


Dear Sir
London, Jan. 16. 1770
The Bearer Mr. Bowman, intends for New York; and as he will be intirely a Stranger in Rhodeisland, I beg leave to recommend him to your Civilities as a young Gentleman of good Character, for whom I interest myself. Your Advice may be useful to him; and every Regard you shew him, will be acknowledg’d as an Obligation confer’d on, Dear Sir, Your most obedient humble Servant
B Franklin
Thos Vernon Esqr
